IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-60861
                           Summary Calendar



UNITED STATES of AMERICA

                Plaintiff - Appellee

     v.

ANTHONY CLARK MARION

                Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
               USDC Nos. 3:97-CV-191; 3:94-CR-36-4
                       --------------------
                         February 7, 2001

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Pursuant to 28 U.S.C. § 2255, Anthony Clark Marion, former

police chief of Holly Springs, Mississippi, moved for relief from

his conviction and sentence arising from his acceptance of

payoffs from a drug dealer.    The district court held an

evidentiary hearing on the question of three jurors’ truthfulness

during voir dire.   At the hearing, the district court heard the

testimony of Marion’s trial attorney and the three jurors.

Marion was required to demonstrate that the jurors failed to

answer material questions honestly and that correct responses

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60861
                                -2-

would have provided a valid basis for a challenge for cause.

McDonough Power Equip., Inc. v. Greenwood, 464 U. S. 548, 556

(1984); Montoya v. Scott, 65 F.3d 405, 418 (5th Cir. 1995).

     After the hearing, the court concluded that the “three

jurors’ failure to disclose the information asserted by the

petitioner [did] not raise a material question concerning bias

that would demand a removal for cause [and] that the jurors’

omissions of immaterial facts” did not furnish grounds for a new

trial.   Accordingly, the district court denied relief.    Marion

filed a notice of appeal, and district court certified for appeal

the issue of juror bias based on their answers during voir dire.

     Because Marion has been convicted and has exhausted his

appeal rights, the court on collateral review may presume that he

stands fairly and finally convicted.    United States v. Shaid, 937

F.2d 228, 231-32 (5th Cir. 1991) (en banc).     In reviewing the

district court’s denial of a § 2255 motion, this court examines

the factual findings for clear error and issues of law de novo.

United States v. Faubion, 19 F.3d 226, 228 (5th Cir. 1994).     A

factual finding is clearly erroneous only if a review of the

evidence leaves the reviewing court with the “definite and firm

conviction that a mistake has been committed.”     Anderson v. City

of Bessemer City, 470 U.S. 564, 573, (1985); Bryant v. Scott, 28

F.3d 1411, 1414, n.3 (5th Cir. 1994).     When findings rest on the

credibility of witnesses, “even greater deference to the trial

court’s findings” is warranted.   Anderson, 470 U.S. at 575;

Johnson v. Collins, 964 F.2d 1527, 1532 (5th Cir.1992).
                           No. 99-60861
                                -3-

     Marion fails to argue or show that the district court

committed clear error or legal error.     Rather, he repeats the

arguments he made in the district court.     “Duplication of the

trial judge’s efforts in the court of appeals” is precisely what

the “clear error” standard is intended to avoid.     See Anderson,

470 U.S. at 574-75.

     Based on the testimony of the jurors and in light of the

great deference due the district court’s assessment of the

credibility of witnesses, it was not clear error to find that no

juror was biased.   Nor did the district court err in refusing to

presume or impute juror bias.   Andrews v. Collins, 21 F.3d 612,

620 (5th Cir. 1994) (bias not imputed absent extraordinary

circumstances).

     The district court’s denial of Marion’s motion is AFFIRMED.